                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

NEW CENTURY FOUNDATION,            )
                                   )
and                                )
                                   )
SAMUEL JARED TAYLOR,               )
                                   )
       Plaintiffs,                 )
                                   )
v.                                 )                 Case 3:18-cv-00839
                                   )
MICHAEL ROBERTSON, in his official )                 Judge Aleta A. Trauger
capacity as director of Tennessee  )
Department of Environment and      )
Conservation,                      )
                                   )
       Defendant.                  )


                      DEFENDANT’S MOTION FOR JUDICIALLY
                      CONDUCTED SETTLEMENT CONFERENCE


       Pursuant to Fed. R. Civ. P. 7(b), and L.R. 7.01(a) and 16.04(b), Defendant Michael

Robertson hereby requests a judicially conducted settlement conference in this matter. The parties

have engaged in some preliminary discussions, but have been unsuccessful. Defendant believes

that a settlement conference would be beneficial.

       Pursuant to L.R. 7.01(a), counsel for the Defendant has conferred with opposing counsel

who has indicated that he consents to this motion.




    Case 3:18-cv-00839 Document 35 Filed 01/03/19 Page 1 of 2 PageID #: 224
                                              Respectfully submitted,

                                              HERBERT H. SLATERY III
                                              ATTORNEY GENERAL AND REPORTER

                                              s/ Dawn Jordan
                                              Dawn Jordan, BPR No. 20383
                                              Senior Deputy Attorney General
                                              Jay C. Ballard, BPR No. 17242
                                              Deputy Attorney General
                                              Sara Ohlman, BPR No. 36313
                                              Assistant Attorney General
                                              UBS Tower, 18th Floor
                                              P.O. Box 20207
                                              Nashville, TN 37202-0207
                                              Facsimile: (615) 741-7327
                                              dawn.jordan@ag.tn.gov – (615) 741-6440
                                              jay.ballard@ag.tn.gov - (615) 741-5031
                                              sara.ohlman@ag.tn.gov – (615) 532-9631


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 3, 2019, a copy of Defendant’s Motion for Judicially
Conducted Settlement Conference was filed electronically. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt as follows:

                                          Van R. Irion
                                    Law Office of Van R. Irion
                                     800 S. Gay St., Ste. 700
                                      Knoxville, TN 37929

Parties may access this filing through the Court’s electronic filing system.

                                                s/ Dawn Jordan
                                                 Dawn Jordan




                                                 2

    Case 3:18-cv-00839 Document 35 Filed 01/03/19 Page 2 of 2 PageID #: 225
